Citation Nr: 0111578	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the veteran's rating for sinusitis, 
status post maxillary antrostomies, from 30 percent to 10 
percent, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The record indicates that the veteran had active military 
service from May 1969 to October 1990.  He also had verified 
active service from February 12, 1991, to March 23, 1991, as 
a Marine Corps reservist called up during Operation Desert 
Shield/Desert Storm.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1999, by the Winston-Salem, North Carolina, 
Regional Office (RO), which reduced the evaluation for the 
veteran's service-connected sinusitis, status post maxillary 
antrostomies, from 30 percent to 10 percent, effective 
December 1, 1999.  The notice of disagreement with this 
determination was received in October 1999.  The statement of 
the case was issued in January 2000.  The substantive appeal 
was received in March 2000.  The appeal was received at the 
Board in May 2000.  

On June 6, 2000, the veteran appeared at the Winston-Salem RO 
for a videoconference hearing before the undersigned Member 
of the Board, in lieu of a Travel Board hearing.  38 C.F.R. 
§ 20.700(e) (2000).  A transcript of the hearing is of 
record.  At his hearing, the veteran submitted additional 
evidence and waived his right to initial review thereof by 
the RO.  

The veteran has been represented throughout his appeal by The 
American Legion.  

In addition, in his substantive appeal (VA Form 9), received 
in March 2000, the veteran contended that he desired a rating 
no less than 50 percent.  The Board notes that, to the extent 
the veteran is claiming an increased evaluation for his 
sinusitis, status post maxillary antrostomies, that issue has 
not been prepared for appellate review, and it is referred 
back to the RO for appropriate development.  See Brown v. 
Brown, 5 Vet.App. 413, 421 (1993) (a rating reduction case is 
not a rating increase case).  Therefore, the only issue 
currently before the Board in this appeal is whether a 
reduction in the rating for sinusitis, status post maxillary 
antrostomies, from 30 percent to 10 percent was proper.  That 
issue is addressed below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was properly notified of the proposed 
reduction in rating for his sinusitis, status post-maxillary 
antrostomies.  

3.  The veteran's 30 percent rating for sinusitis, status 
post-maxillary antrostomies had not been in effect for five 
years or more prior to the reduction.  

4.  At the time the September 1999 rating which reduced the 
rating from 30 percent to 10 percent, the veteran's service-
connected sinusitis, status post maxillary antrostomies, was 
manifested by sinus X-rays showing swollen nasal conchae and 
turbinates, and by tender frontal maxillary sinuses, without 
drainage, scabbing, crusting or atrophy of his nasal mucosa.  

5.  The report of the March 1999 VA examination showed that 
the veteran had achieved improvement in the status of his 
sinusitis, status post maxillary antrostomies.  


CONCLUSION OF LAW

The reduction of the veteran's rating for sinusitis, status 
post maxillary antrostomies, from 30 percent to 10 percent 
was proper.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2096-99 (2000) (to 
be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 5107); 
38 C.F.R. §§ 3.103, 3.105, 3.344, 4.1-4.2, 4.10, 4.97, 
Diagnostic Code 6513 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service connection for sinusitis was established by a rating 
action in October 1991; a 10 percent disability rating was 
assigned, effective October 20, 1990.  The award was based, 
in part, upon service medical records showing that the 
veteran was seen for sinus congestion beginning in 1970, and 
subsequent X-ray study in 1989 confirmed sinus congestion.  
The RO's decision to award service connection was also based 
upon a September 1991 VA examination, during which the 
veteran indicated that he continued to have nasal 
obstruction; he also described symptoms of difficulty 
breathing through his nose and post nasal discharge.  Upon 
clinical evaluation at that time, he had nasal obstruction 
with slight nasal edema.  There was a moderate amount of 
mucus crusting, bilaterally, which indicated purulent 
discharge from the nasal cavity.  The VA physician indicated 
that, although the veteran had not been taking antibiotics 
recently, it appeared that he might be slightly infected.  
The assessment was that the veteran had probable chronic 
sinusitis.  

Received in November 1997 were medical records from the Naval 
Medical Center, dated from December 1996 to October 1997, 
which show that the veteran received clinical attention for 
several disabilities, including his service-connected 
sinusitis.  During a clinical visit in December 1996, the 
veteran reported having increased difficulty with nasal 
congestion; the assessment was sarcoidosis with increased 
nasal symptoms.  A CT scan of the sinuses in January 1997 
revealed findings suggestive of sinonasal polyposis.  A 
treatment report dated in July 1997 indicated that a CT scan 
revealed pansinusitis and right frontal sinus mucole eroding 
into the right orbit, and left ethmoid mucole eroding into 
the left orbit.  The assessment was right frontal sinus 
mucocele, and left ethmoid sinus mucocele.

Those records further disclose that, in September 1997, the 
veteran underwent maxillary antrostomies, endoscopic 
ethmoidectomy, and osteoplastic frontal sinus obliteration.  
During a follow-up evaluation in September 1997, it was noted 
that the nares were much clearer, without purulence.  Another 
treatment report in late September 1997 indicated that the 
veteran was doing well.  

On the occasion of a VA examination in January 1998, it was 
noted that the veteran had had pansinusitis, and had 
experienced a lot of interference with breathing in the past.  
He also had purulent discharge in the past.  It was reported 
that the veteran underwent surgery on his sinuses in 1993 and 
again in September 1997.  It was also reported that the 
veteran had had some bleeding with his sinusitis, which 
required treatment with antibiotics on occasion.  On 
examination, he had good air movement in both nares.  There 
was normal mucosa in the nose, and there was no postnasal 
drip.  X-ray study of the sinuses revealed extensive sinus 
opacification and postoperative changes.  The pertinent 
diagnoses were chronic sinusitis, postoperative obliteration 
of frontal sinuses; and bilateral maxillary antrostomies.  

By a rating action in April 1998, the RO increased the 
evaluation for the veteran's service-connected sinusitis from 
10 percent to 30 percent, effective December 13, 1996.  It 
was noted that, because of recent surgery and the possibility 
of improvement, a future examination would be scheduled.  

The veteran was afforded a VA examination in March 1999, at 
which time he reported that he had more problems with his 
breathing following his sinus surgery in "1994."  The 
veteran indicated that he had another surgery in January 
1998, which included maxillary antrostomies.  He stated that 
he felt better now, but he continued to have infections, for 
which he continued to take antibiotics, on and off.  It was 
noted that he was currently on antibiotics for his sinuses, 
on and off, and a nasal saline spray.  The veteran was 
currently unemployed and he had apparent physical disability.  
The sinus problem was worse when working in cold weather.  On 
examination, there was no nasal obstruction.  There was nasal 
involvement with sinusitis and sinus tenderness in the 
frontal area.  There was no crusting present, and no 
discharge from the nose.  X-ray study of the sinuses revealed 
swollen nasal conchae and turbinates.  The diagnosis was 
sinusitis, status post-maxillary antrostomies.  

In June 1999, the RO notified the veteran that it proposed to 
reduce the evaluation for sinusitis, status post bilateral 
maxillary antrostomies, from 30 percent to 10 percent under 
38 C.F.R. § 3.105(e), "based on improvement shown in the 
cited examination of March 1999."  The RO's letter also 
informed him of his due process rights.  The reduction was 
implemented by rating action of September 1999, and the 
veteran was notified of the determination by letter later 
that month.  The veteran responded by stating that he did not 
feel a reduction was warranted.  

During his June 2000 videoconference hearing, the veteran 
testified that the rating reduction was largely based on 
questions posed by the examiner.  He asserted that the March 
1999 examination was not sufficiently thorough, particularly 
in view of the examiner's lack of experience with his 
disability.  The veteran also testified that his current 
symptoms revealed an increase in the severity of his 
sinusitis; he noted that he had nasal drainage, nosebleeds, 
and headaches, and was on antibiotics.  The veteran also 
indicated that he currently had problems with crusting, 
helped by the use of saline, and he usually noticed bleeding 
after the use of the saline.  The veteran reported having 
headaches at least twice a week, as a result of which he was 
using extra-strength Tylenol.  

II.  Legal analysis

There is no question that the Department of Veterans Affairs 
(VA) has the responsibility to reduce a disability rating 
when the facts of a particular case warrant such action under 
the law.  The regulations note that "[o]ver a period of many 
years, a veteran's disability claim may require ratings in 
accordance with changes in laws, medical knowledge and his or 
her physical or mental condition."  38 C.F.R. § 4.1 (2000).  
However, the circumstances under which rating reductions can 
occur are limited pursuant to regulations promulgated by the 
Secretary of Veterans Affairs.  

Procedurally, VA regulations provide that, where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action, furnished detailed reasons therefor, and 
given 60 days in which to present additional evidence and 30 
days to request a predetermination hearing for the purpose of 
showing that compensation should not be reduced.  Thereafter, 
if additional evidence is not received, a final rating will 
be promulgated and the award will be reduced, effective the 
last day of the month in which the
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e), (i) 
(2000).  

Substantively, in determining whether a reduction in rating 
is proper, VA regulations provide that several general 
requirements must be followed.  First, in both the 
examination and evaluation, the disability must be viewed in 
relation to its history.  Brown v. Brown, 5 Vet.App. 413, 420 
(1993) (citing 38 C.F.R. § 4.1).  Second, reports of 
examination must be reconciled into a consistent picture so 
that the current rating accurately reflects the elements of 
disability present.  Id.  (citing 38 C.F.R. § 4.2).  Third, a 
rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Id. at 421 (citing 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991)).  Fourth, when 
any change in evaluation is to be made, the rating agency 
should assure itself that there has been an actual change in 
the conditions, for better or worse, and not merely a 
difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.  Finally, the law 
provides that "[t]he basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body, to function under the ordinary 
conditions of daily life, including employment."  38 C.F.R. 
§ 4.10.  Each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  "Thus, in any rating-reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  Brown, 
supra, 5 Vet.App. at 421.  

For disabilities with ratings which have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by "full and complete examinations;" 
reduction on the basis of a single examination is prohibited.  
38 C.F.R. § 3.344(a), (b).  For other disabilities, which 
have not become so stabilized (i.e., a rating in effect for 
less than five years), a reduction is warranted based upon 
re-examinations disclosing improvement in disability.  38 
C.F.R. § 3.344(c).  The date that the disability rating 
subject to the reduction became effective is to be used as 
the beginning date and the date that the reduction was to 
become effective is to be used as the ending date.  Brown, 
supra, at 417-18.  

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous medical 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  That statute contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions where 
appropriate to attempt to establish entitlement to benefits.  
We have carefully reviewed the veteran's claims file, to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation, and to determine 
whether there is additional notice or evidentiary development 
to be accomplished in this case.

In so doing, we have noted the extensive development of 
medical evidence, including reports of pertinent medical 
examinations and clinical treatment records.  By virtue of 
the statement of the case provided by the RO, the appellant 
and his representative have been afforded notice of the 
information and evidence necessary to substantiate his claim.  
In addition, the veteran was afforded the opportunity to 
testify before the Board at a hearing in June 2000.  The 
record contains no indication, and the veteran's contentions 
also make no indication, that there are any relevant records 
which have not been identified and obtained by VA in this 
case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran by apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issue which we are resolving today.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet.App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

Under both previous law and the VCAA, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

Initially, the Board finds no procedural error in the RO's 
decision to reduce the veteran's service-connected disability 
evaluation.  The claims file shows that the RO prepared a 
proposed rating-reduction decision setting forth all material 
facts and reasons, notified the veteran of the contemplated 
action, furnished detailed reasons therefor, gave him 60 days 
to present additional evidence and 30 days to request a 
hearing, and, then, rendered a final rating reduction 
decision.  See 38 C.F.R. § 3.105(e), (i) (2000).  In 
addition, the RO established the effective date of the 
reduction at one day beyond the last day of the month in 
which the 60-day period from the date of notice to the 
beneficiary of the final rating action was to expire.  Notice 
was provided in September 1999; the reduction was effective 
December 1, 1999.  Id.  

Therefore, the determinative issue in this case is whether 
there is adequate substantive justification for the 
reduction.  Since the veteran's 30 percent disability 
evaluation was in effect for less than five years, the 
heightened requirements for a rating reduction, as per 
section 3.344(a), (b), are not applicable.  A reduction may 
be warranted based merely upon evidence showing an 
improvement in his disability.  38 C.F.R. § 3.344(c).  
However, as stated above, improvement must be based upon the 
entire medical history of the disease, thorough medical 
examination, and analysis of the ability of the veteran to 
function under the ordinary conditions of life and work.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, supra.  

The veteran's rating was reduced by a September 1999 rating 
decision on the basis of the March 1999 examination report, 
which indicated no evidence of nasal obstruction, no 
crusting, and no nasal discharge.  The veteran was rated 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 for 
sinusitis, maxillary, chronic.  Under that Code, a 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513.  

Here, after careful review of the entire record, the Board 
finds adequate, substantive evidence to justify the reduction 
in rating from 30 percent to 10 percent.  In this regard, the 
Board notes that the 30 percent rating for the veteran's 
sinusitis was assigned by a rating action in April 1998.  At 
that time, the records indicated that the veteran had been 
seen in December 1996 with bilateral crusting, and a CT scan 
of the sinuses on January 27, 1997, showed findings highly 
suggestive of sinonasal polyposis.  The veteran continued to 
have problems and, in September 1997, he underwent surgery.  
Following a VA examination in January 1998, the veteran was 
diagnosed with chronic sinusitis, postoperative obliteration 
of frontal sinuses, and bilateral maxillary antrostomies.  
However, at the time of the September 1999 rating action, the 
report of a March 1999 examination indicated that there was 
no nasal obstruction, no crusting, and no nasal discharge.

The Board appreciates the veteran's sincere testimony at his 
hearing before the undersigned.  However, we must base our 
decision upon medical evidence, not lay opinions as to the 
degree of disability.  See Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. 
Ct. 404 (1998).  Overall, the Board has considered the 
evidence of record and finds that the reduction in the 
veteran's disability evaluation for sinusitis, status post 
maxillary antrostomies, from 30 percent to 10 percent was 
proper in view of the criteria of Diagnostic Code 6513.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence shows that, at the time of the 
RO's decision, there was sufficient evidence to show that 
there was a demonstrated improvement of the veteran's 
sinusitis so as to require a reduction in the previously 
assigned 30 percent disability rating.  Where the 
preponderance of the evidence is against the veteran's claim, 
the reasonable-doubt/benefit-of-the-doubt doctrine is not for 
application in the case.  See Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).  


ORDER

As the reduction of the disability rating for the veteran's 
service-connected sinusitis, status post maxillary 
antrostomies, from 30 percent to 10 percent was proper, the 
appeal is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

